Title: To James Madison from John Wilson, 28 June 1790
From: Wilson, John
To: Madison, James


Hon’ble Sir,
New York June 28th. 1790.
It is now nearly two Months since I addressed a Petition to the Hon’ble House Representatives in Congress Assembled; praying that the Hon’ble House would be pleased to consider my situation as an Invalied and grant me relief in the premises.
I would not wish to trouble you Sir, with a detail of my Losses & Expences that I sustained since the period of my being wounded and during of my Illness of said Wounds: the Vouchers produced I hope will amply testify my situation, and as I am here at Expences and in no circumstances to defray those Expences, nor of sufficient ability for to Labour to get my Livelihood, I should hope to meet the favor, countenance, & support of my Country in whose service I have been rendered incapable of earning my Bread.
The distinguished part which you have taken in behalf of the Soldiery of the late Army hath induced me to address you Sir, in particular humbly to sollicit your countenance, and aid, in getting me that support which my services entitle me to, and which is Justified by precedent; and the principals of Justice & Equity. I have no particular reasons for addressing you on this occasion than as a Philanthropist and I humbly trust that my address will not be in vain—relying much on the favor of your countenance & support, at all events I have the satisfaction of feeling a gratitude stimulated by your laudable endeavours for the injured Soldiery under the impulse of which I shall ever consider myself Sir Your most gratefull hum: servt.
John Wilson
